                  UNITED STATES DISTRICT COURT

                      DISTRICT OF NEW HAMPSHIRE


Loretta-Azuka: Obi,
     Plaintiff

     v.                                   Case No. 18-cv-550-SM
                                          Opinion No. 2019 DNH 087
Exeter Health Resources, Inc.;
Core Physicians LLC; and
Barton & Associates, Inc.,
     Defendants


                              O R D E R


     Pro se plaintiff, Dr. Loretta-Azuka: Obi, MD, brings this

action against three corporate defendants, advancing state

common law claims for breach of contract, intentional (tortious)

interference with contractual relations, and defamation.    She

invokes this court’s diversity subject matter jurisdiction, see

28 U.S.C. § 1332, and seeks $15 million in damages.   Defendants

move for summary judgment, asserting that there are no genuinely

disputed material facts and claiming they are entitled to

judgment as a matter of law on each of Dr. Obi’s claims.    Dr.

Obi objects.



     For the reasons discussed, defendants’ motions for summary

judgment are granted.
                       Standard of Review

     When ruling on a motion for summary judgment, the court is

“obliged to review the record in the light most favorable to the

nonmoving party, and to draw all reasonable inferences in the

nonmoving party’s favor.”   Block Island Fishing, Inc. v. Rogers,

844 F.3d 358, 360 (1st Cir. 2016) (citation omitted).    Summary

judgment is appropriate when the record reveals “no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”   Fed. R. Civ. P. 56(a).   In this

context, a factual dispute “is ‘genuine’ if the evidence of

record permits a rational factfinder to resolve it in favor of

either party, and ‘material’ if its existence or nonexistence

has the potential to change the outcome of the suit.”    Rando v.

Leonard, 826 F.3d 553, 556 (1st Cir. 2016) (citation omitted).

Consequently, “[a]s to issues on which the party opposing

summary judgment would bear the burden of proof at trial, that

party may not simply rely on the absence of evidence but,

rather, must point to definite and competent evidence showing

the existence of a genuine issue of material fact.”   Perez v.

Lorraine Enters., 769 F.3d 23, 29–30 (1st Cir. 2014).    In other

words, “a laundry list of possibilities and hypotheticals” and

“[s]peculation about mere possibilities, without more, is not

enough to stave off summary judgment.”   Tobin v. Fed. Express




                                 2
Corp., 775 F.3d 448, 451–52 (1st Cir. 2014).       See generally

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).



                               Background

     Defendant Exeter Health Resources, Inc. (“Exeter Health”)

is the parent corporation of Exeter Hospital, Inc., in Exeter,

New Hampshire.      Defendant Core Physicians, LLC (“Core”) is an

organization that employs the hospitalists who work at Exeter

Hospital.   And, finally, defendant Barton & Associates

(“Barton”) is an organization that provides locum tenens

physicians to various organizations around the country,

including Core. 1



     In 2016, Dr. Obi signed a “Client Services Agreement” with

Barton (document no. 46-4).     Approximately one year later,

Barton contracted with Core to provide Core with locum tenens

healthcare providers, on an “as needed” basis.       See Group Locum

Tenens Agreement (document no. 45-1).       Later that year, Barton

assigned Dr. Obi to a placement as a locum tenens physician at

Exeter Hospital, for a period of nine days, beginning on




1    In Latin, “locum tenens” means “place holder” or “to hold
the place of.” A locum tenens physician is typically hired on a
temporary basis, to fill in for a regular physician who is
absent, or in situations where a medical practice is short-
staffed.


                                    3
December 24, 2017.   See Placement Order (document no. 46-5). 2

Core did not enter into any contractual relationship with Dr.

Obi, nor did it pay her directly for her services.   See

Affidavit of Debra Cresta, President of Core Physicians, LLC

(document no. 45-8) at para. 7.   Rather, pursuant to its

agreement with Barton, Core was obligated to pay Barton $320 per

hour of services provided by Dr. Obi (with a slightly higher

hourly rate of compensation for December 25 and January 1).

Barton, in turn, would compensate Dr. Obi, pursuant to their

separate contractual agreement.



     To facilitate Dr. Obi’s work at the hospital, Exeter

Hospital granted her temporary medical staff membership and

privileges to practice at the hospital.   In exchange, Dr. Obi

signed an “Applicant’s Consent and Release” (document no. 45-3).

During Dr. Obi’s nine days at Exeter Hospital, the hospital

received a number of complaints about her from staff, patients,

and patients’ family members.   In short, those complaints

centered around two general categories of concerns: Dr. Obi’s

odd personal behavior and her unprofessional clinical practices.


2    Prior to her beginning work at Exeter Hospital, Dr. Obi’s
temporary assignment there was augmented to include additional
days in January and February of 2018. See Placement Order
(document no. 46-6). However, Exeter Hospital suspended her
privileges before she had an opportunity to work on any of those
days.


                                  4
Following a preliminary investigation into those reports, Exeter

Hospital revoked Dr. Obi’s temporary privileges.    And, by letter

to Dr. Obi dated February 9, 2018, the President of Exeter

Hospital Medical Staff summarized the complaints against Dr.

Obi, reaffirmed the suspension of her temporary privileges, and

informed her of the various due process rights available to her.

Dr. Obi was also told that, as required by federal law, Exeter

Hospital would have to file a report with the National

Practitioner Databank indicating that her clinical privileges

had been suspended.    See Letter from Rick Hollister, MD

(document no. 45-4).    See generally 45 C.F.R. § 60.12 (“Each

health care entity must report to the NPDB and provide a copy of

the report to the Board of Medical Examiners in the state in

which the health care entity is located the following actions:

(i) Any professional review action that adversely affects the

clinical privileges of a physician or dentist for a period

longer than 30 days, . . ..”) (emphasis supplied).



     Dr. Hollister’s letter recounts a series of troubling

interactions that, according to a variety of sources, Dr. Obi

had with patients (e.g., praying over patients without their

consent, telling patients that dementia is caused by spirits

inhabiting a person’s body, recruiting patients to adopt her

church/religious beliefs).    It also states that, following an


                                  5
extensive review of Dr. Obi’s work, her “documentation

practices” revealed a “widespread lack of contemporaneous

[treatment] notes” that impeded proper patient care and, in one

case, may have contributed to a patient’s death.



     Dr. Obi acknowledges the “lapse in [her] progress notes,”

but blames those lapses on having been over-worked by the

hospital.   And, while she admits praying with various patients,

Dr. Obi generally denies the substance (but not the existence

of) the troubling reports made by staff, patients, and patients’

family members.   See Affidavit of Loretta Obi, MD (document no.

47-1), at para. 6.   She claims some people were coerced into

making those (allegedly false) reports, while other reports were

made by individuals with racial biases against her, personal

grudges, or an interest in concealing the “secrets” about Exeter

Hospital that she had discovered (and was, at least in part,

exposing on various social media platforms):


     Revoking my license was retaliation because of the
     secret information I discovered through research and
     personal experiences, and for also publicly exposing
     them at Exeter Hospital and social media platforms.

     The truth of this matter is that only people with
     something to hide, evil minds, evil intents, evil
     deeds would make up and use allegations especially the
     behavioral concerns to deny another being of her
     ability to survive and provide for her children
     because those poses [sic] no threat to anyone. Most
     were fabricated to distract from the real health


                                 6
     issues that the medical community at large have
     overlooked because they created them to keep humanity
     sick, subjugated and dependent. Most of the
     allegations are smoking mirrors to cover up the real
     issues, the real health risks that I was very vocal
     about during my time spent at Exeter Hospital. I was
     kicked out of Exeter hospital out of fear and to
     protect their interests because of the SECRETS that I
     knew and was exposing which must have also been caught
     in their internal electronic incident reporting system
     but never mentioned in the allegations. Why didn't
     Exeter hospital report to NPDB that I made these
     statements if they were false? Think for yourself!


Affidavit of Loretta Obi, MD, at paras. 9-10 (emphasis in

original).    Dr. Obi describes the “secrets” that she uncovered

at Exeter Hospital as “crimes against humanity.”    Id. at paras.

4 and 12.    They are listed at length in her affidavit and they

are documented, at least to some extent, in videos Dr. Obi

posted to YouTube that apparently show various interactions she

had with patients and staff members. 3



     Following the suspension of her clinical privileges, Dr.

Obi was given notice of that action and an opportunity to


3    According to Exeter, Dr. Obi is the “subject of an ongoing
criminal investigation arising from her alleged video recording
of patients and staff members at Exeter Hospital, without their
knowledge or consent and posting the videos on the internet. In
one video, the Plaintiff secretly recorded a conversation with a
nurse in which they discuss a patient’s confidential health
information and in another, the Plaintiff secretly recorded
herself praying with a patient in the emergency department.”
Defendants’ Memorandum (document no. 28-1) at 6-7. Exeter says
those videos may have violated federal HIPPA regulations and/or
New Hampshire wiretapping laws.

                                  7
respond.   She elected not to participate in the process.   Exeter

Hospital filed a report with the National Practitioner Databank

(“NPDB”), notifying it of the decision to suspend Dr. Obi’s

temporary privileges on grounds that she posed an immediate

threat to health or safety, committed errors in prescribing or

dispensing medications, made inappropriate and unprofessional

comments to patients, and failed to maintain adequate patient

records.   See NPDB Report (document no. 28-6).   The NPDB, in

turn, reported Dr. Obi to the New Hampshire Board of Medicine.



     The Board of Medicine then contacted Dr. Obi, but she

failed to respond to the Board’s request for a written

explanation of the conduct described in the NPDB report.    She

then refused to attend the Board’s hearing in her case, writing

that she had “chosen to dismiss the Board’s service as a

representative” and indicating that the Board “has no consent to

write statutes over her.”   Order Revoking License (document no.

28-7) (quoting Dr. Obi’s letter). 4   Nevertheless, a hearing was

held in her absence, at which two investigators for the Board




4    Although it is not entirely clear whether Dr. Obi views
herself as a “sovereign citizen,” she does employ many of the
arguments, references to the Uniform Commercial Code, and the
linguistic and punctuation patterns common to members of that
movement. See, e.g., Handwritten notes on Order Revoking
License (document no. 28-7). See also, Complaint (document no.
2) at 11 of 63.


                                 8
testified.   Both investigators testified in a manner consistent

with the information provided by Exeter Hospital in its report

to NPDB.   See Id.     On October 4, 2018, the Board suspended Dr.

Obi’s license to practice medicine and write prescriptions in

New Hampshire.      Id.



     Meanwhile, Core contacted Barton (the company that

originally provided Dr. Obi as a locum tenens physician) and

formally cancelled Dr. Obi’s placement at Exeter Hospital.        It

also notified Barton of its intention not to assign Dr. Obi to

any future placements at Exeter Hospital.      See Cancellation

Letter (document no. 47-7).      About four months later, Dr. Obi

initiated this litigation.



                               Discussion

     As construed by the magistrate judge, see Report and

Recommendation (document no. 14), Dr. Obi’s complaint advances

three common law claims against Exeter Health: breach of

contract, intentional interference with contractual relations,

and defamation. 5    As to the remaining two defendants - Core and

Barton - Dr. Obi advances a single breach of contract claim.


5    As noted above, Exeter Health is the parent corporation of
Exeter Hospital. It is not a provider of health care services,
nor did it extend (or revoke) Dr. Obi’s medical privileges, nor
did it employ her as a locum tenens physician. Dr. Obi’s claims


                                    9
I.   Barton & Associates, Inc.

     Dr. Obi executed a “Client Services Agreements” with Barton

in September of 2016.    See Client Services Agreement (document

no. 46-4). 6   That contract contains a mandatory choice of forum

clause:


     This Agreement and all [Placement Orders] shall be
     governed by and construed in accordance with the
     internal laws of the Commonwealth of Massachusetts
     without giving effect to any choice- or conflict-of-
     law provision or rule that would cause the application
     of laws of any jurisdiction other than Massachusetts.
     Any suit, action, or proceeding arising from this
     Agreement shall exclusively be instituted in the
     courts of the United States or the Commonwealth of
     Massachusetts in each case located in Suffolk County,
     and each party irrevocably submits to the personal
     jurisdiction of such courts in any such suit, action,
     or proceeding.


Client Services Agreement at para. 13.4 (emphasis supplied).

Dr. Obi does not contest the enforceability of those provisions.

See generally Atl. Marine Constr. Co. v. U.S. Dist. Court for W.

Dist. of Texas, 571 U.S. 49, 67 (2013) (“As the party acting in

violation of the forum-selection clause, [plaintiff] must bear



appear to be against Exeter Hospital, which she has not named as
a defendant. Nevertheless, Exeter Hospital is obviously aware
of Dr. Obi’s claims and Exeter Health has offered a defense on
its behalf. As the parties accept the actual defendant to be
Exeter Hospital, the court will as well.

6    In December of 2017, that agreement was modified, at Dr.
Obi’s request, to change the contracting entity from “Loretta
Obi” to her new legal entity, “Obimedicalpc.” The terms of the
amended contract remained the same.


                                 10
the burden of showing that public-interest factors

overwhelmingly disfavor a transfer.”); Carter’s of New Bedford,

Inc. v. Nike, Inc., 790 F.3d 289, 292 (1st Cir. 2015) (“The

burden of proof is on the party opposing the enforcement of the

forum selection clause.”).   Although Dr. Obi does make a

somewhat vague claim that Barton and/or Core “forged” her

signature to the Placement Order, see Complaint (document no. 2)

at 8 of 63 (referencing her “Placement Order” at page 16 of 63),

that assertion is wholly unsupported by the record (which

satisfactorily demonstrates that Dr. Obi reviewed and signed all

relevant documents through her account with DocuSign).   And,

perhaps more importantly, Dr. Obi does not challenge the

authenticity of her signature to the overarching “Client

Services Agreement.”



     In light of the foregoing, and for the reasons set forth in

Barton’s memorandum of law (document no. 46), it is plain that

the contract between Dr. Obi and Barton requires Dr. Obi to file

any litigation against Barton exclusively in the Commonwealth of

Massachusetts.   Accordingly, Dr. Obi’s breach of contract claim

against Barton is dismissed, without prejudice.   Because Dr.

Obi’s complaint does not allege contract damages that plausibly

meet the $75,000 amount-in-controversy requirement imposed by 28

U.S.C. § 1332(a), the court declines to transfer Dr. Obi’s


                                11
claims to the United States District Court for the District of

Massachusetts.    See Complaint, at 20 of 63 (alleging that Barton

owes Dr. Obi $22,347.20 in unpaid wages).



II.    Core Physicians, LLC

       Next, Dr. Obi alleges that Core breached its contract with

her.    See generally Report and Recommendation (document no. 14)

at 6.    The problem with that claim is this: Dr. Obi had no

contractual relationship with Core.    Core merely acted as the

intermediary between Barton (the provider of locum tenens

physicians, with whom Obi did have a contract) and Exeter

Hospital; Core did not contract directly with Dr. Obi but,

instead, facilitated Barton’s placement of Dr. Obi at Exeter

Hospital.    In legal parlance, Dr. Obi lacks contractual privity

with Core.    Absent contractual privity, Dr. Obi cannot pursue a

breach of contract claim against Core.    See generally Surge

Res., Inc. v. The Barrow Grp., 2003 DNH 041, 2003 WL 1193012, at

*2 (D.N.H. Mar. 12, 2003); Gross v. Shep Brown’s Boat Basin,

2000 DNG 049, 2000 WL 1480373, at *1 (D.N.H. Feb. 28, 2000). 7




7    Dr. Obi does not claim that she is an intended third-party
beneficiary of the various contracts between the defendants or
that she has standing to sue for any alleged breach of those
contracts. See generally Arlington Tr. Co. v. Estate of Wood,
123 N.H. 765, 767 (1983).


                                 12
     Moreover, even if there had been a contract between Dr. Obi

and Core, Dr. Obi has failed to point to any conduct on the part

of Core that would constitute a breach (nor, of course, has she

pointed to the specific contract provision that was breached).

Core’s decision to contact Barton and “exercise[e] its right to

cancel [Dr. Obi’s] placement for provider breach” was entirely

consistent with its agreement with Barton.    See Letter dated

January 26, 2018 (document no. 45-7); see also Contract between

Barton and Core, “Group Locum Tenens Agreement,” (document no.

45-1) at Article V (“Cancellation & Termination”).    Core is,

then, entitled to judgment as a matter of law on Dr. Obi’s

breach of contract claim.



III. Exeter Health Resources, Inc.

     Finally, as noted above, Dr. Obi brings three common law

claims against Exeter Health (or, more accurately, Exeter

Hospital): breach of contract, tortious (intentional)

interference with contract, and defamation.    None can survive

summary judgment.



     First, Exeter Hospital is contractually immune from each of

Dr. Obi’s claims.   See Applicant’s Consent and Release (document

no. 45-3) at 3.   That release is comprehensive and provides, in

part, as follows:


                                13
     I agree that, by applying for appointment and clinical
     privileges, I accept the conditions below regardless
     of whether or not I am granted appointment or
     privileges, and I agree to be legally bound by those
     conditions, which shall remain in effect for the
     duration of any term of appointment I may be granted.

     Pursuant to New Hampshire RSA 507:8-c and any and all
     other pertinent state and federal law, I shall extend
     absolute immunity to, and release from any and all
     liability, and agree not to sue Exeter Hospital, its
     Medical Staff, and/or any other authorized
     representatives acting by and/or for the Hospital or
     its Medical Staff, and/or any third parties working in
     good faith in conjunction with them for any actions,
     recommendations, reports, statements communications,
     or disclosures involving me, which are made, taken, or
     received in conjunction with them relating, but not
     limited to, the following . . .


Applicant’s Consent and Release at 3. 8   The non-exhaustive list

of circumstances to which the release applies includes:

“proceedings for suspension or reduction of clinical privileges

or for denial or revocation of appointment, or any other

disciplinary action;” “precautionary and/or summary

suspensions;” “matters or inquiries concerning professional

qualifications, credentials, clinical competence, character,

mental or emotional stability, physical condition, ethics, or

behavior;” and “any other matter that might directly or

indirectly have an effect on my competence, on patient care, or



8    As a third party working in conjunction with Exeter
Hospital (to provide locum tenens physicians), Core is likely
covered by the terms of that release as well.


                                14
on the orderly operation of Exeter Hospital or any other

hospital or health care facility.”   Id.



     In her affidavit, Dr. Obi testifies that she “does not

recall ever signing any ‘Applicant’s Consent and Release’

agreement,” and half-heartedly argues that even if she did, it

should not be enforced against her because it was “not

acknowledged with a second party’s autograph on the same

document.”   Affidavit of Dr. Loretta Obi (document no. 47) at 2,

para. 9.   She also claims the release was the product of

“unequal bargaining power” and “ambiguous language.”    Id.   Her

arguments do not preclude enforcement of the terms of the

release.



     To be sure, Dr. Obi also claims Exeter Hospital acted in

“bad faith,” which she says is a proper ground upon which to

hold that the release is unenforceable.    Id.   However, her bald

assertion of “bad faith” is unsupported by the record and,

standing alone, is insufficient to invalidate the release.     See

generally Perez, 769 F.3d at 29–30; Tobin, 775 F.3d at 451–52.



     Finally, even if the release did not preclude Dr. Obi from

bringing her common law claims against Exeter Hospital, the

record reveals that none of those claims has merit.    Dr. Obi has


                                15
failed to identify which aspect of her contract with Exeter

Hospital was breached or how the hospital’s conduct amounts to a

breach of contract.   As for her tortious interference with

contract claim, Dr. Obi has pointed to no evidence suggesting

that Exeter Hospital wrongfully induced Barton (or Core) to

breach its agreement with her, or that Exeter Hospital

intentionally and improperly interfered with Dr. Obi’s

relationship with those entities.      See generally Tessier v.

Rockefeller, 162 N.H. 324, 337 (2011); Hughes v. N.H. Div. of

Aero., 152 N.H. 30, 40–41, (2005).



     And, finally, even if Dr. Obi were not barred from pursuing

a defamation claim against Exeter Hospital, she has not pointed

to any record evidence that might permit a rational trier-of-

fact to conclude that Exeter Hospital knew the report that it

submitted to the NPDB was false.       Indeed, the record before the

court establishes that Exeter Hospital had good reason to

believe the troubling reports it had received about Dr. Obi’s

odd and unprofessional conduct.    Moreover, as Exeter Hospital

points out, its report to the NPDB - even if false - was, at a

minimum, “conditionally privileged.”       A statement is

“conditionally privileged” if “the facts, although untrue, were

published on a lawful occasion, in good faith, for a justifiable

purpose, and with a belief, founded on reasonable grounds of its


                                  16
truth.”   Chagnon v. Union Leader Corp., 103 N.H. 426, 438 (1961)

(citation omitted).    See also Pierson v. Hubbard, 147 N.H. 760,

763–64 (2002).    To be actionable, a “conditionally privileged”

statement must have been made with “actual malice.”    Chagnon,

103 N.H. at 438.    Here, Exeter Hospital was legally required to

file the report with the NPDB, see 45 C.F.R. §§ 60.5 and 60.12,

and the record evidence, even viewed in the light most favorable

to Dr. Obi, would not support a conclusion that Exeter Hospital

made any statement in that report with actual malice.



                             Conclusion

     For the foregoing reasons, as well as those set forth in

defendants’ legal memoranda, Exeter Health Resources, Exeter

Hospital, and Core Physicians are entitled to judgment as a

matter of law as to all claims advanced against them.

Accordingly, their motion for summary judgment (document no. 45)

is granted.



     The motion for summary judgment submitted by Barton &

Associates, Inc. (document no. 46) is granted to the extent it

seeks dismissal, without prejudice, of Dr. Obi’s breach of

contract claim.




                                 17
      The Clerk of Court shall enter judgment in accordance with

this order and close the case.


      SO ORDERED.


                                      ____________________________
                                      Steven J. McAuliffe
                                      United States District Judge

May 16, 2019

cc:   All pro se parties and counsel of record




                                 18
